The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 15, 2014

                                       No. 04-13-00064-CR

                                         Donald AEKINS,
                                            Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                        From the 403rd District Court, Travis County, Texas
                               Trial Court No. D-1-DC-12-904056
                                 Brenda Kennedy, Judge Presiding

                                          ORDER
Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice

           The Appellant’s Motion to Suspend Rule 9.3(b) is hereby GRANTED.


                                                       _________________________________
                                                       Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court